DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 12/29/2020.  

2.	Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.  Claims 1, 8 and 15 have been amended.  


Response to Arguments
Applicant’s arguments, see p. 13, filed December 29, 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Syed Kamal et al., US 2019/0259212 A1 and further in view of Daniel Fuchs et al., US 2016/0180602 A1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed Kamal et al., US 2019/0259212 A1 and further in view of Daniel Fuchs et al., US 2016/0180602 A1.


Independent claim 1, Kamal discloses a method for providing a personalized augmented reality (AR) display (i.e.), the method comprising: 



identifying a first object in the camera field of view based on the image data (i.e. recognize a target object – Para 54); 

mapping a position of the first object relative to an augmented reality (AR) field of view (i.e. target objects are associated with a real world location, e.g. user field of view – Para 61, 68), the AR field of view comprising a portion of the camera field of view in which augmented reality (AR) content can be displayed (i.e. AR content displayed to user – Para 39, 94; Fig. 8 “802”); 

generating, by the signature engine, based on identifying the first object and mapping the position of the first object, a signature of the first object (i.e. generate a target object profile using binary keypoints – Para 59; Fig. 1 “108”); 




determining, based on the identity of the first object, whether the first object comprises an augmentation target (i.e. performing target object recognition by comparing a target object profile – Para 79), the augmentation target comprising an identified object which can be associated with an item of AR content (i.e. target object identification involving successful identification of object features can associate augment reality content – Para 81, 83); and 

responsive to determining that the first object comprises the augmentation target, displaying, an item of AR content associated with the augmentation target in the AR field of view (i.e. target object identification involving successful identification of object features associates augment reality content with the target object – Para 81, 83; Fig. 8 “802”).  

Kamal fails to disclose displaying on the internally-facing display, which Fuchs discloses (Fig. 1 “118”; Para 74) .

It would have been obvious at the effective date of invention to combine Fuchs’ displaying on the internally-facing display with the method of Kamal because Fuchs’ 


Claim 2, Kamal discloses the method of claim 1, wherein the item of AR content associated with the augmentation target comprises at least one of visual content previously assigned to the augmentation target (i.e. a message created and placed by another – Para 85). 

Kamal fails to disclose the item of AR content associated with the augmentation target comprises user interface (UI) for assigning AR content to the augmentation target, which Fuchs discloses (i.e. the AR system supports management of system objects, e.g. AR content, and the visibility of the system objects based on user access rights - Para 50-52; the AR system provides a user interface - Para 188 - and enables an agent, e.g. a user device, to create system objects, e.g. AR content - Para 278).  

It would have been obvious at the effective date of invention to combine Fuchs’ user interface (UI) for assigning AR content to the augmentation target with the method of Kamal because Fuchs’ method of enabling a user to both leave an AR content and view hidden AR content provides an improved variety of actions that can be performed by system users (Fuchs, Para 278). 


Claim 3, Kamal discloses the method of claim 1, wherein the item of AR content is displayed at a location in the AR field of view (i.e. AR content displayed to user – Para 39, 94) based on the mapped position of the first object relative to the AR field of view (i.e. AR content is projected at the position of the target physical surface – Para 73, 97).  

Kamal fails to disclose displaying on the internally-facing display.

Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 4, Kamal discloses the method of claim 3, wherein the item of AR content is displayed, at a location in the AR field of view determined not to obstruct at least one of the first object (i.e. AR displayed adjacent recognized target – Fig. 8 “802, 402”) or a second item of AR content in the AR field of view. 

Kamal fails to disclose displaying on the internally-facing display.

Similar rationale as applied in the rejection of claim 1 applies herein.



wherein the first object comprises at least one of a surface of the parent object or a part of the parent object (i.e. the target object may be a tabletop area – Para 67).

Fuchs also discloses the method of claim 1, further comprising: identifying, based on the image data, a parent object to the first object in the camera field of view (i.e. points of interest are associated with physical locations – Para 47 - and are described by frame geometry used to recognize physical objects, e.g. a first object such as a 2D surface – Para 48, 59; the frame of geometry specifies how to identify a point in the scene based on sensory data – Para 58; the camera, an exemplary sensor of the system, captures the scene – Para 86), wherein the first object comprises at least one of a surface of the parent object or a part of the parent object (i.e. points of interests describe a 2D surface, e.g. a tabletop, or a 3D volume, e.g. a table – Para 59; Fig. 1; where the tabletop, as a point of interest, is a part of the table – Fig. 1).  



Claim 6, Kamal discloses the method of claim 1, wherein the first object is identified based on a comparison of one or more binary descriptors of the image data to an object model (i.e. target object recognized based on a target object profile that uses a binary algorithm to identify object features – Para 59).


Claim 7, Kamal discloses displaying AR content (Fig. 8) that is hidden (Para 85).
Fuchs discloses the method of claim 1, wherein the item of AR content associated with the augmentation target is selected based on a user profile of a user of the augmented reality apparatus (i.e. the item of AR content displayed on the AR device is associated with the point of interest, e.g. augmentation target, based on the AR device user’s access rights – Para 115, 116; access rights are associated with device/ agent – Para 64, 77 – that controls visibility of AR content – Para 118; a user’s profile can control content displayed – Para 121), which Kamal fails to disclose.

It would have been obvious at the effective date of invention to combine Fuchs’ item of AR content associated with the augmentation target is selected based on a user profile of a user of the augmented reality apparatus with the method of Kamal because providing display of content based on a user information provides the advantage of improving the user’s display control of content (Fuchs, Para 121).
 

 Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 9-14, and 16-20, the corresponding rationale as applied in the rejection of claims 2-4 and 6 apply herein.

Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619